Citation Nr: 0712105	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  05-06 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for Parkinson's disease, on 
primary basis or as secondary to service-connected chronic 
cystourethritis and prosthetitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The appellant had active military service from July 1952 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
that denied service connection for Parkinson's disease.  The 
appellant filed a Notice of Disagreement (NOD) in December 
2003, and the RO issued a Statement of the Case (SOC) in 
February 2005.  The appellant perfected his appeal by filing 
a VA Form 9 (Appeal to Board of Veterans' Appeals) in March 
2005.

The appellant testified during several hearigs on appeal:  
before a Decision Review Officer (DRO), at the RO, in August 
2003, in April 2004, and in August 2004; and before the 
undersigned Veterans Law Judge , in Washington, D.C., in 
January 2006. Transcripts of all hearings are of record.

Following the January 2006 hearing, the undersigned granted 
the appellant's motion to advance this case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900 (2006).

In a February 2006 decision, the Board denied the claim.  The 
veteran appealed the Board's  decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a January 
2007 joint motion to the Court, counsel for both parties 
requested that the February 2006 Board decision be vacated 
and remanded due to insufficiencies in a particular VA 
medical report, discussed below.  See Joint Motion, pp. 4-6.  
In a January 2007 order, the Court granted the parties' 
motion, and the matter on appeal was thereafter returned to 
the Board for further proceedings consistent with the joint 
motion.

As a final preliminary matter, the Board notes that, during 
his August 2004 DRO hearing and his January 2006 Board 
hearing, the appellant asserted that his service-connected 
urinary condition had caused him to fall at home in 2003.  
This assertion appears to raise a claim for service 
connection for residuals of a fall, to include a cervical 
spine injury.  As that issue has not been adjudicated by the 
RO, it is not properly before the Board, and is, thus, 
referred to the RO for appropriate action.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

As noted in the joint motion, 38 C.F.R. § 4.2 (2006) provides 
that, if a medical report does not contain sufficient detail, 
the rating board must return the report as inadequate for 
evaluation purposes.  Joint motion at 4.  If the report is 
inadequate and neither the RO nor the Board returns it to the 
evaluator, such inaction constitutes remandable error.  Id. 
(citing Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

In the present case, to reach her conclusion that a 
relationship between the appellant's Parkinson's disease and 
his exposure to pesticides in service was less likely than 
not, Dr. S.H. Mather of VA's Public Health and Environmental 
Hazards Office relied on two medical sources : the 13th 
edition of Harrison's Principles of Internal Medicine 
("Harrison's") and the National Academy of Sciences 
Institute of Medicine (IOM) Reports on Agent Orange and 
Vietnam Medicine.  In the joint motion, the parties argued 
that neither document provided a sufficient basis for Dr. 
Mather's conclusion that the appellant's Parkinson's disease 
was not likely caused by his exposure to DDT, an insecticide.  
See joint motion at 4-5.  Rather, the parties noted that the 
13th edition of Harrison's was not current, and that the 16th 
edition of Harrison's contained updated information as to a 
possible connection between heredity and early onset of 
Parkinson's.  The parties also indicated that the IOM reports 
focused on Parkinson's disease and herbicide exposure and 
could not be generalized (as Dr. Mather had done) to support 
a conclusion regarding the issue here as to the relationship 
between Parkinson's disease and pesticide/insecticide 
exposure.  See joint motion at 4-5.

Consequently, a remand is necessary to obtain a medical 
opinion based on current and appropriate medical authority.

To ensure that all due process requirements are met, while 
the matter is on remand, the RO should also give the 
appellant another opportunity to present information and/or 
evidence pertinent to his claim on appeal.  The RO's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should request that the 
appellant submit all evidence in his possession and ensure 
that its letter to him meets the requirements of all 
applicable precedent, including the recent decision in 
Dingess/Hartman, 19 Vet. App. 473 (2006)-particularly as 
regards disability rating and effective date (two of five 
elements of a claim for service connection)-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession.  The RO should ensure that 
its notice meets the requirements of 
Dingess/Hartman, cited to above-
particularly as regards disability 
ratings and effective dates.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after a reasonable time period for the 
appellant's response has expired, the RO 
should request an opinion from the VA 
Public Health and Environmental Hazards 
Office.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to provide the opinion, and 
the opinion should include discussion of 
the appellant's documented medical 
history and assertions.  .

The physician should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the appellant's 
Parkinson's disease is medically related 
to the appellant's military service, to 
include exposure to pesticides including 
DDT.  The physician should also render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
appellant's Parkinson's disease is 
proximately due to, the result of, or 
aggravated (i.e., made worse) by his 
service-connected chronic cystourethritis 
and prosthetitis.

In rendering the requested opinion, the 
physician should consult the most recent 
edition of Harrison's Principles of 
Internal Medicine and any other current 
and up-to-date medical texts, treatises 
or sources that specifically address the 
issue of the relationship between 
Parkinson's disease and pesticide 
exposure, to include exposure to DDT.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence-to 
specifically include the new opinion from 
the VA Public Health and Environmental 
Hazards Office-and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate supplrmental SOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

